           Case 1:17-cv-09554-AKH Document 241 Filed 01/28/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
LOUISETTE GEISS, SARAH ANN THOMAS
(a/k/a SARAH ANN MASSE), MELISSA                              1:17-cv-09554 (AKH)
THOMPSON, MELISSA SAGEMILLER,
NANNETTE MAY (f/k/a NANNETTE KLATT),                          NOTICE OF MOTION
KATHERINE KENDALL, ZOE BROCK,
CAITLIN DULANY, LARISSA GOMES, and
JANE DOE, individually and on behalf of all
others similarly situated,

                            Plaintiffs,

                      v.
THE WEINSTEIN COMPANY HOLDINGS,
LLC, MIRAMAX FILM NY LLC, THE WALT
DISNEY COMPANY, DISNEY ENTERPRISES,
INC., BUENA VISTA INTERNATIONAL, INC.,
HARVEY WEINSTEIN, ROBERT WEINSTEIN,
DIRK ZIFF, TIM SARNOFF, MARC LASRY,
TARAK BEN AMMAR, LANCE MAEROV,
RICHARD KOENIGSBERG, PAUL TUDOR
JONES, JEFF SACKMAN, JAMES DOLAN,
MICHAEL EISNER, IRWIN REITER, DAVID
GLASSER, FRANK GIL, RICK SCHWARTZ,
FABRIZIO LOMBARDO, MARK GILL,
NANCY ASHBROOKE, BARBARA
SCHNEEWEISS, MIRAMAX DOES 1-10,
TALENT AGENCY DOES 1-100, and JOHN
DOES 1-50, inclusive,

                            Defendants.
----------------------------------------------------------X

         PLEASE TAKE NOTICE, that upon the Amended Complaint, the Motion filed by Co-

Defendants on December 17, 2018 (ECF Dkt. Nos. 199, 200, and 201), all prior pleadings and

proceedings herein, and the accompanying Memorandum of Law, the undersigned will move this

Court before the Honorable Alvin K. Hellerstein, in Courtroom 14D of the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl Street, New York, New York, New York, 10007, on a date to be

determined by the Court, for an Order: (1) dismissing the Amended Complaint with prejudice

4837-8849-6518.1                                        1
           Case 1:17-cv-09554-AKH Document 241 Filed 01/28/19 Page 2 of 3




pursuant to Rule 12(b)(6), Fed R. Civ. P.; and (2) granting such other and further relief as is just and

proper.

Dated: New York, New York
       January 28, 2019


                                                LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                By: /s/ Elior D. Shiloh
                                                    Elior D. Shiloh, Esq.
                                                    77 Water Street, Suite 2100
                                                    New York, New York 10005
                                                    Tel: 212-232-1300
                                                    Elior.Shiloh@lewisbrisbois.com

                                               Attorneys for Defendant Harvey Weinstein




4837-8849-6518.1                                   2
           Case 1:17-cv-09554-AKH Document 241 Filed 01/28/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       Elior D. Shiloh, Esq. an attorney duly admitted to practice before this Court, certifies that on
January 28, 2019, he caused the Notice of Motion and Memorandum of Law in Support to be filed
and served on all counsel of record via ECF.


                                                  /s/ Elior D. Shiloh
                                                        Elior D. Shiloh




4837-8849-6518.1
